Citation Nr: 0422970	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  02-10 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1944 to June 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 2001 and January 2002 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  The RO denied service 
connection for bilateral hearing loss.

The veteran testified at a personal hearing before the Board 
at the RO in April 2004.  A transcript of his testimony has 
been associated with the claims file.  


FINDING OF FACT

The veteran's current bilateral sensorineural hearing loss is 
the result of his exposure to acoustic trauma in service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing loss is due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107(b), 7104 
(West 2002); 38 C.F.R. § 3.303 3.385 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Law

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
See also 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  As the benefit sought on appeal is 
granted, further discussion of the VCAA and its specific 
application to the veteran's claim is not necessary here.  In 
this case, the Board finds that there is sufficient evidence 
of record to decide his claim properly.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service..  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
organic diseases of the nervous system, including 
sensorineural hearing loss, where such a disease manifests 
itself to a degree of 10 percent or more within the first 
postservice year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

The threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to disease or injury in 
service.  Id. at 160.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.
Evidence

The veteran's Notice of Separation from the U.S. Naval 
Service indicates that he served as a Fireman, First Class, 
Electrician's Mate ("Fireman1/c(EM)") on an Advance Base 
Sectional Dock (ABSD-3) during World War II.  In 
correspondence to the RO received in May 2000, the veteran 
maintained that he worked as an electrician's mate, switch 
board operator, whose duties it was to supply electricity to 
the repair ships.  The veteran reported that he worked in the 
engine room for 4-hour shifts, during which time he was 
exposed to diesel engine and generator noise, and was not 
provided with any ear protection.  

In addition, the veteran maintains that he had a hearing test 
at the VA Medical Center (VAMC) in Madison, Wisconsin, two 
months after discharge from service.  The RO attempted to 
obtain these records, but a VA Form 119, Report of Contact, 
reflects that the RO was informed that there were no retired 
records for the veteran.  

The veteran's service medical records show that the veteran 
scored a 15/15 in both ears in a whispered voice test during 
his examination at separation from service in June 1946.  

VA outpatient treatment records indicate that the veteran 
underwent audiological testing in June 2000.  At that time, 
the veteran complained of long-standing hearing loss that had 
gradually worsened.  The veteran reported first noticing a 
hearing problem shortly after discharge from the Navy where 
he worked close to the engine room of a ship.  The veteran 
also reported exposure to mine explosion, and severe tinnitus 
following the mine explosion that eventually subsided.  The 
veteran denied additional noise exposure from work, hobbies, 
etc. following service.  The veteran denied any ear 
surgery/treatment, vertigo, family history of hearing loss, 
and facial numbness.  

Audiometry revealed moderate/severe bilateral sensorineural 
hearing loss at 250 through 1000 Hz, sloping severe/profound 
at 1500 through 8000 Hz.  The left ear was better than the 
right ear.  Speech recognition was 70 dB in the right ear and 
65 dB in the left ear, with poor speech discrimination scores 
bilaterally, left better than right.  The assessment was that 
of bilateral severe to profound sensorineural hearing loss 
with high-frequency emphasis, right ear worse than left.  

Pursuant to the RO's request for a medical opinion regarding 
the likely etiology of the veteran's bilateral hearing loss, 
the veteran was afforded a VA examination in January 2001 
(the Board notes that the examination report indicates that 
the veteran was examined in January 2000, but the Board 
believes this is a typographical error).  The veteran 
reported decreased hearing in both ears since service.  He 
stated that he was seen at the VA in Madison two months after 
discharge and at that time he was told that he had some 
hearing loss in both ears.  The veteran reported a gradual 
decrease in hearing since service and a positive high noise 
history in the service.  The veteran denied any high noise 
history in civilian life.  

On physical examination, the objective findings for the right 
ear were:  500 equals 60, 1000 equals 55, 2000 equals 85, 
3000 equals 90, 4000 equals 100 with a pure tone average of 
82 dB.  In the left ear, 500 equals 50, 1000 equals 60, 2000 
equals 75, 3000 equals 75, 4000 equals 80, with a pure tone 
average of 72 dB.  Speech recognition scores based on the 
Maryland CNC word list were 20 percent in the right ear and 
20 percent in the left ear.  

The examiner noted that the results were unchanged from those 
found in June 2000.  The test results showed air conduction 
to be equal to bone conduction and moderately to profoundly 
reduced across the test frequency range.  Acoustic immittance 
results showed normal middle ear pressure and compliance, 
reflexes were present at 500 and 1000 for the ipsilateral 
stimulus only for the left ear.  Reflex decay could not be 
tested.  Speech reception thresholds were moderately reduced 
with speech discrimination scores profoundly reduced.  PB 
rollover could not be tested.  Canals were clear and the 
tympanic membranes were visible bilaterally.  The pure tone 
Stenger was negative at 4000 Hz.  The diagnosis was that of 
bilateral sensorineural hearing loss with profoundly reduced 
word understanding ability in both ears.  The examiner 
indicated that when the hearing loss is caused or produced 
due to exposure to high noise, it occurred at the time of 
incident, not 20 to 50 years later, and that the veteran was 
discharged with hearing rated as 15/15 normal.  

The veteran was afforded a VA examination for ear disease in 
April 2001.  The veteran again reported that his hearing loss 
began during service.  He noted a strong history of noise 
exposure during service, indicating that he worked in the 
engine room without the benefit of hearing protection.  In 
addition, the veteran reported that he had a mine go off near 
his right ear.  He stated that hearing loss had progressed 
over the years, but that it started in the military.  He 
denied any other history of noise exposure.  There was no 
family history of early hearing loss and he had no other 
medical problems which would have exacerbated his hearing 
loss.  

On examination, both ears were clear  The tympanic membranes 
were intact and mobile.  He did have some small bony 
exostoses in the ear canals.  External ear was unremarkable.  
Cranial nerves II through XII were grossly intact.  Oral 
cavity and oropharynx were clear.  Nose was clear anteriorly.  
Neck was supple.  Weber lateralized to the left ear.  The 
impression was that the veteran's hearing loss was related to 
his history of noise exposure in the military.  

In an addendum, dated in July 2001, to the January 2001 
examination, the examiner reviewed the veteran's service 
medical records and noted no complaints or findings of 
hearing loss in service.  The examiner again reiterated that 
when loss is produced by exposure to high noise levels, it 
occurs at the time of the exposure, not 50 years later.  The 
examiner concluded that there were no indications that the 
veteran's hearing loss occurred within the service period 
from October 1944 through June 1946.  

In a handwritten addendum, dated in July 2001, to the April 
2001 examination report, the examiner noted that the 
veteran's audiogram revealed right greater than left 
sensorineural hearing loss, but without a classic noise 
induced pattern.  Given the objective evidence available, 
including the whispered voice testing at discharge from 
service and current findings, his  hearing loss cannot be 
related to his military experience.  

In another handwritten note, written on a "COVERS" form, an 
administrative form which VA uses to keep track of claims 
files transferred from one place to another, the same doctor 
who rendered the April 2001 examination report and July 2001 
addendum, stated that the veteran reported that his hearing 
loss started in the military, and the doctor questioned the 
reliability of the exit or separation examination because the 
bony ear canal exostosis was not noted which the doctor 
stated was more than likely present at that time.

In support of his claim, the veteran submitted private 
treatment reports and an opinion from a private ear, nose and 
throat specialist.  These documents indicate that the veteran 
was examined in October 2001.  At that time, the examiner 
noted the veteran's history of noise exposure during service 
and also noted that the reports of the veteran's audiometric 
testing, conducted several months after discharge from 
service had been lost.  

Examination of the auricles and external auditory canals was 
unremarkable.  The tympanic membranes were clear and mobile.  
The nasal mucosa was pink, the nasal septum was close to 
midline, and the turbinates were without obvious deformity.  
The lips, oral mucosa, palate, gingival, and dentition were 
without significant findings.  The hard and soft palates were 
unremarkable.  The tongue and oropharynx revealed no 
asymmetry, masses or ulceration.  The neck was negative for 
any masses, asymmetry or thyromegaly.  The salivary glands 
were symmetric nontender and soft.  Audiometrics revealed 
bilateral, very significant sensorineural hearing loss with 
SRT of 55 bilaterally.  The assessment was that the veteran 
had very significant sensorineural hearing loss, which the 
examiner believed was directly related to permanent threshold 
shifts the veteran suffered as a young man in the Armed 
Services, followed by subsequent progression of hearing loss 
over time.  

In a November 2001 letter to the RO, the private examiner 
noted that he reviewed the veteran's medical records dating 
back to the 1940s and after a review of such records, the 
examiner indicated that he was confident that his initial 
assessment that the veteran's hearing loss began during 
service was correct.  

In support of his claim, the veteran submitted a lay 
statement from his brother-in-law, dated in February 2002, 
who indicated that he met the veteran shortly after his 
discharge from service in 1946.  The veteran's brother-in-law 
noted that the veteran frequently spoke of the tremendous 
noise level he encountered in the engine room during his 
duties in service.  The veteran's brother-in-law also noted 
that the veteran was handicapped by the hearing loss even in 
the 1950s.

The veteran testified at a personal hearing before the Board 
sitting at the RO in April 2004.  The veteran stated that he 
noticed the hearing loss shortly after discharge from 
service, and that he was not exposed to noise after service.  

Analysis

In this case, the medical evidence of record shows that the 
veteran has current a bilateral hearing disability under the 
provisions of 38 C.F.R. § 3.385.  The issue for consideration 
is, therefore, whether the veteran's current bilateral 
hearing loss disability is related to his active service.  In 
that regard, the Board notes that the veteran has 
consistently maintained that he was exposed to the noise of 
diesel engines and generators during service, and that he has 
not been exposed to loud noise since that time.  Furthermore, 
the veteran has asserted that he first noticed the hearing 
loss shortly after discharge from service and that a VA 
examination during that time hearing loss.  Unfortunately 
post-service VA records from 1946 could not be located.  

Nonetheless, the Board finds that the veteran's testimony and 
statements regarding his exposure to noise in service is 
consistent with the place, type, and circumstances of his 
service.  38 U.S.C.A. § 1154(a).  In this regard, the Board 
notes that the vessel on which he served, ABSD-3, "was one 
of seven ABSDs built during World War II to support the Fleet 
in the Pacific.  These docks were constructed in ship-like 
sections which could be towed, with the sidewalls folded flat 
on deck, to any convenient fleet anchorage.  After arrival at 
the forward base, the sidewalls would be raised and the dock 
sections assembled to form a large, self-sufficient floating 
drydock."  See Dictionary of American Naval Fighting Ships, 
U.S. Navy Shipbuilding Museum, 
http://www.hazegray.org/danfs/.  Ships, including battleships 
such as the battleship Idaho, were pulled into the floating 
drydocks for repairs and maintenance.  Thus, the Board finds 
the veteran's description in his letter, received by the RO 
in May 2000, of the floating drydock on which he served and 
his duties as Electrician's Mate to be credible evidence.

Moreover, with regard to the various medical opinions about 
whether the veteran's currently-diagnosed bilateral hearing 
loss disability is related to his service, the Board 
concludes that there is an approximate balance of positive 
and negative evidence concerning this issue.  The private 
audiologist has linked the veteran's current bilateral 
hearing loss to his noise exposure in service.  The 
examiner's opinion is based, at least in part, upon the 
veteran's assertions that he was exposed to acoustic trauma 
in service and that he noted a hearing loss, and was 
diagnosed with such, shortly after service.  

In this regard, the Board notes that the veteran is not a 
medical expert, and is therefore not competent to express an 
authoritative opinion on the issue of whether his hearing 
loss was incurred as a result of noise exposure during 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, the veteran is competent to note the approximate 
onset of symptoms, in this case, that he noticed a decrease 
in his ability to hear shortly after discharge from service.  
As such, the Board finds that the veteran's assertions of 
decreased hearing shortly after discharge from service are 
taken as credible.  

In contrast to the private examiner's opinion, the VA 
audiologist found that it was unlikely that the veteran's 
current hearing loss was related to in-service noise 
exposure.  However, the VA medical doctor's opinions were 
somewhat inconsistent, at first indicating that the veteran's 
hearing loss was related to his history of noise exposure in 
the military, then indicating that, given the objective 
evidence available, including the whispered voice testing at 
discharge from service, the veteran's hearing loss could not 
be related to his military experience, and then questioning 
the reliability of the exit or separation examination.

In light of the veteran's credible statements regarding his 
noise exposure during service and difficulty hearing shortly 
after service, and given the veteran's private examination 
report of October 2001 showing current bilateral 
sensorineural hearing loss likely related to noise exposure 
during service, the Board finds that the evidence shows that 
it is at least as likely as not that the veteran has current 
bilateral hearing loss that is due to noise exposure in 
service.  By extending the benefit of the doubt to the 
veteran, service connection for the bilateral hearing loss is 
warranted.  38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. 
App. at 54. 


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



